Title: General Orders, 27 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Monday March 27th 1780.
            Parole Intrepidity—  C. Signs—Industry. Integrity—
          
          A Surgeon from the 1st Pennsylvania brigade is to go immediately

to take charge of the wounded at Paramus—he will call on Doctor Cochran for his instructions.
          The General directs that officers and soldiers remain in camp and hold themselves ready for a sudden movement.
          The men who want Arms to be immediately supplied and the whole to be completed with ammunition.
        